United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-20496
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BRIAN RHETT MARTIN,
                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-561-1
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Brian Rhett Martin (“Martin”) appeals the sentence imposed

following the revocation of his supervised release.     Martin

argues that a conflict exists between the district court’s oral

pronouncement of sentence and the written judgment because the

written judgment contains a condition of supervised release

prohibiting the possession of a dangerous weapon while the court

did not mention this prohibition at the sentencing hearing.        His

argument is foreclosed by this court’s decision in United States


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-20496
                               -2-

v. Torres-Aguilar, 352 F.3d 934, 937-38 (5th Cir. 2003).   The

judgment of the district court is AFFIRMED.